                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JA’MICHAEL S. CARTER                                      CIVIL ACTION NO. 19-0884

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

MONROE POLICE DEPARTMENT, ET AL.                          MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT


       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Ja’Michael

Shawndarrious Carter’s excessive force claims, unlawful stop claim, and unlawful search claims

against Defendants Daniel, Smith, Gilbert, Epennet, and Vail are STAYED under the following

conditions:

         a. If Plaintiff intends to proceed with these claims, he must, within thirty (30)
         days of the date the criminal proceedings against him conclude, file a motion to
         lift the stay;

         b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
         the validity of his conviction, the action will be dismissed under Heck; if no such
         finding is made, the action will proceed absent some other bar to suit;

         c. Plaintiff should not file any more documents concerning these particular
         claims in this action until the state court proceedings conclude; and

         d. Defendants shall not be required to answer these particular claims during the
         stay, and Plaintiff may not seek a default judgment or conduct any
         discovery during the stay.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

remaining claims and requests for relief are DENIED AND DISMISSED WITH PREJUDICE

as frivolous and for failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 18th day of November, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
